I cannot concur in the conclusion reached by the majority opinion. It seems to me that the plaintiff is precluded from any recovery against defendant Pine from and after November 3, 1928. On that date the plaintiff was advised that Pine would purchase no more gas through the meter, and that thereafter the Gilmore Company would take and pay for gas through that meter. The plaintiff accepted this situation or arrangement and each day thereafter to January 22, 1929, checked the flow of gas through the meter and each day charged the same to its new customer, the Gilmore Company. By Pine's letter in December the plaintiff's attention was again called to the change in arrangements made at the beginning of November. All these facts are shown in the majority opinion, and it does not appear that plaintiff replied to Pine's December letter or in any manner objected to the things therein stated, or in any manner criticized Pine's position in the matter as stated in that letter. Nevertheless the majority opinion sustains plaintiff's right to recover from Pine up to January 22, 1929. It seems to me that the evidence affirmatively shows plaintiff is without right to collect from Pine after November 3, 1928. I therefore respectfully dissent.